Abstract / Specification Objections
The previous objection to the abstract is withdrawn in view of the amendment filed on 12/23/19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4878527 to Noma in view of US Patent 3915215 to Nebout.


Regarding claim 4, Noma discloses (see Fig. 3 and see annotated Figure below) a rim for a tire, the rim having an axis of rotation DD' (coextensive with the upper line defining the angle “-B”) and having a rim seat extended axially toward the outside by a rim flange (see annotated Fig. below), the rim flange having a radially outer bearing face with a first portion (as marked up below), that is oriented substantially in a perpendicular plane (as marked up below) and is situated radially on the outside with respect to the rim seat (as evident from Fig. 3), and a second portion (as marked up below), that is inclined toward the outside (as marked up below, at least axially outside), situated axially on the outside with respect to the first portion (as evident from Fig. 3), and situated at least partially radially on the outside with respect to the rim seat (as evident from Fig. 3) and a connecting portion (marked as “CP” below) between the first portion and the second portion (as evident from the annotated Fig.), wherein the second portion is substantially frustoconical (as evident from the annotated Fig.), a virtual vertex (i.e. the axially outer end of the 2nd portion as evident from the annotated Fig.) determined by does not disclose that the tire is mounted on a flexible extender nor that said extender is mounted on the rim. Nebout discloses a tire mounted on a flexible extender 4, (extending with respect to the radial direction) the extender being mounted on the rim (see Fig. 1 and Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate the layer 4 onto the rim of Noma with the motivation of aiding in bead retention on the rim in the event of loss of pressure within the tire cavity (see col. 1, lines 19-22). 


    PNG
    media_image1.png
    578
    913
    media_image1.png
    Greyscale


Regarding claim 5, Noma in view of Nebout discloses rim according to claim 4, wherein the second portion forms an angle a with a value of between 5 and 30 degrees with the axis of rotation DD' (see col. 3, lines 39-42).

Regarding claim 6, Noma in view of Nebout discloses rim according to claim 4, wherein the second portion and the connecting portion have a cumulative axial width WR of between 15 mm and 21.5 mm (i.e. coextensive with W1 as evident from Table 1).

Other relevant art: US Patent 5636673 provides for a first portion and second portion as set forth in claim 1. 
Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. The arguments note that Noma does not disclose a flexible extender. Examiner agrees but relies on Nebout as a reference that discloses this deficiency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617